DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following claim amendment submitted 5/19/2022, claims 1-6, 9-19, and 22-23 are pending in this application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-11 and 16 of U.S. Patent No. 11413448 (US patent issued from application 16/739224 with common ownership) in view of Hiroaki (JP-2017108758-A).
	Claims 1 and 22 of the instant application and 1 and 16 of US patent 11413448, although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed structure except for the use of the layered stimulation system as a face mask have been claimed in US patent 11413448. Regarding instant claim 1, patent 11413448 teaches all of the claimed structure except for the mask type embodiment of the stimulation system. Hiroaki teaches a beauty instrument with mask [0012] with a layer structure designed to apply stimulation to the face of a user. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of US patent 11413448, to form a stimulating face mask in the form of Hiroaki because “it is known to tighten tissue by applying electrical stimulation to skin, subcutaneous tissue, nerves, muscles, and the like. For example, by electrically stimulating facial expression muscles, the muscles can be tightened and the face can be lifted up.” (Hiroaki background), in this manner a stimulation system as claimed in patent 11413448 may be desirable to form into a face mask system to provide stimulation to the skin to tighten tissue.
	Regarding claim 13 of the instant application, claim 4 of patent 11413448 teaches the limitations of the claim.
	Regarding claim 14 of the instant application, claim 6 of patent 11413448 teaches the limitations of the claim.
	Regarding claim 15 of the instant application, claim 7 of patent 11413448 teaches the limitations of the claim.
	Regarding claim 16 of the instant application, claim 8 of patent 11413448 teaches the limitations of the claim.
	Regarding claim 17 of the instant application, claim 9 of patent 11413448 teaches the limitations of the claim.
	Regarding claim 18 of the instant application, claim 10 of patent 11413448 teaches the limitations of the claim.
	Regarding claim 19 of the instant application, claim 11 of patent 11413448 teaches the limitations of the claim.
	This is a nonstatutory double patenting rejection because the patentably indistinct claims have been put into condition for allowance and a patent has been granted.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-6, 9-19 and 22-23 are directed toward a method for using a beauty instrument mask. Prior art Hiroaki (JP 2017108758 A), Springer (US 5527357 A) and Mohammadi (US 20160089535 A1) show the state of facial stimulating masks and offer details on their construction. However, prior art has failed to teach the specific limitations wherein  “two functional layers on one side of the beauty instrument mask are electrically connected with two different electrodes” and “applying a voltage between two functional layers on one side of the beauty instrument mask via the two different electrodes in the flexible mask”. These limitations are not found in the prior art and thus the claims may be placed in condition for allowance when outstanding double patenting issues are resolved. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 August 2022